DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
Status of the Claims
In the amendment dated 07/30/2021, claims 16-20 are newly added, claims 1-20 are pending; claims 11-14 remain withdrawn from consideration.
Claims 1,11, and 15 have been amended.
Claim Objections
Claims 15 and 19-20 are objected to because of the following informalities: 
Claim 15, line 3, “an electrically-powered heater” should read -- the electrically-powered heater -- so that it could be consistent with the one in line 1. The specification only discloses one heater 21. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keebler (US 20050047768 A1) in view of SLAYTON (US 2011/0129205 A1)
Regarding claim 1, Kuebler discloses
A fluid-heating device (heater module 10 for heating fluid, see figs.1-14 and para.0025) for heating fluid with an electrically- powered heater (one of the heating elements 100,102, and 103, see figs.10-11), the fluid-heating device (heater module 10) comprising: 
a heating portion (mass 40, see figs.6-11) that is molded (para.0077 recites: “the heat exchange or thermal conductive mass 40 can be formed by molding or casting…”)  so as to cover the surrounding of the electrically- powered heater (one of the heating elements 100,102, and 103, see figs.12-14), the heater (one of the heating elements 100,102, and 103) being integrally cast into the heating portion (mass 40, see para. 0077 recites: “Prior to the introduction of the thermal conductive material into the mold cavity, the heater elements 100, 102 and 103 are fixably mounted in the cavity, with an end portion extending outwardly from the mold cavity. The heater elements 100, 102, and 103 are thereby insert molded in the thermal conductive material as a monolithic or unitary part of the 40 when the thermal conductive material solidifies”; and 
a support body (plate 236, see figs. 17-18) integrally cast into the heating portion (see para.0086-0087, the plate 236 integrally cast into the mass 40), the heating portion (mass 40) being molded using a die (see para.0054, “the mass… being formed of die-cast”) in which the heater (one of the heating elements 100,102, and 103) is supported by the support body ( see para.0081: “The ground plate … facilitating mounting of the heater elements 100, 102 and 103 in the mold cavity”).

Kuebler does not explicitly disclose
the electrically-powered heater has a helical-shaped heat generating part, and 
the support body supports the helical-shaped heat generating part.  
SLAYTON discloses a flow-through heater, comprising:
the electrically-powered heater (heating element 44, see fig.2A-B) has a helical-shaped heat generating part (coiled wire portion 57, see fig.2A-B. The coiled wire portion having the shape of a helix/ spiral), and 
the support body (fin elements 54, see figs. 2A-B) supports the helical-shaped heat generating part (see para.0034: “The fin elements 54 extend a predetermined length along the longitudinal axis 50 to support and position the heating element 44”).  

    PNG
    media_image1.png
    363
    555
    media_image1.png
    Greyscale

Figure 2B of SLAYTON
	It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Kuebler’s heating elements 100, 102,103 and the ground plate 236 by the heating element 44, fin element 54, terminal assemblies 46, and connecting portions 58 as taught by SLAYTON, such that the electrically-powered heater has a helical-shaped heat generating 
Regarding claim 2, the modification of Kuebler in view of SLAYTON further discloses the heating portion (mass 40 of Kuebler) and the support body (fin element 54 of SLAYTON) are configured such that the fluid (the fluid flow path formed of a flow path portion 130 and a second fluid flow path or channel 132, see figs. 2-14 of Kuebler) flows around the heating portion (mass 40 of Kuebler) and the support body (fin element 54 of SLAYTON).  
 Regarding claim 3, the modification of Kuebler in view of SLAYTON further discloses the heating portion (mass 40) is formed of a metal (para.0054 recites: “the mass ...  being formed of … machined aluminum”) different from a metal forming an external surface of the heater (heating element 44 of SLAYTON made from metals such as Fe/Cr.. or Ni/Cr”, see para.0035 of SLAYTON).
Regarding claim 4 the modification of Kuebler in view of SLAYTON further discloses at least a surface of the support body (fin element 54 of SLAYTON) in contact with the heating portion (mass 40 of Kuebler) is formed of a metal of a same type as that of the heating portion (see para.0034 of SLAYTON: “fin elements 54 …may be formed of … aluminum”. para.0054 recites: “the mass ...  being formed of … machined aluminum”).  
Regarding claim 15, Kuebler discloses A fluid-heating device (heater module 10 for heating fluid, see figs.1-14 and para.0025) for heating fluid with an electrically- powered heater one of the heating elements 100,102, and 103, see figs.10-11), the fluid-heating device (heater module 10) comprising:
an electrically-powered heater (one of the heating elements 100,102, and 103, see figs.12-14) 
a heating portion (mass 40, see figs.6-11) configured to surround the heater (one of the heating elements 100,102, and 103); and 
a support body (plate 236, see fig.18) 
wherein the heater (one of the heating elements 100,102, and 103) and the support body (plate 236) are integrally cast into the heating portion (see para. 0077 recites: “Prior to the introduction of the thermal conductive material into the mold cavity, the heater elements 100, 102 and 103 are fixably mounted in the cavity, with an end portion extending outwardly from the mold cavity. The heater elements 100, 102, and 103 are thereby insert molded in the thermal conductive material as a monolithic or unitary part of the 40 when the thermal conductive material solidifies”. See para.0086-0087, the plate 236 integrally cast into the mass 40).  
Keebler does not explicitly disclose an electrically-powered heater including a helical-shaped heat generating part; 
a support body configured to support the helical-shaped heat generating part.
SLAYTON discloses a flow-through heater, comprising:
the electrically-powered heater (heating element 44, see fig.2A-B) has a helical-shaped heat generating part (coiled wire portion 57, see fig.2A-B. The coiled wire portion is arranged in a spiral/ helix), and 
the support body (fin element 54, see figs. 2A-B) supports the helical-shaped heat generating part (see para.0034: “The fin elements 54 extend a predetermined length along the longitudinal axis 50 to support and position the heating element 44”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Kuebler’s heating elements 100, 102,103 and the ground plate 236 by the heating element 44, fin element 54, terminal assemblies 46, and connecting portions 58 as taught by SLAYTON, such that the electrically-powered heater has a helical-shaped heat generating part, and the support body supports the helical-shaped heat generating part (Notes: the modification does not include the fluid passageway 56 of SLAYTON).  The substitution of one known element for another would have yielded predictable results of heating fluid with the heating element/ heater. The modified helical-shaped heater allows to increase the heating area(s). In addition, the support body helps to firmly attach the heating element to the wall of the heater module.

Regarding claim 16, the modification discloses substantially all the claimed limitations as recited in claim 1. Keebler does not explicitly disclose the support body includes a plurality of support bodies, respectively positioned spaced apart from one another along a longitudinal axis of the fluid-heating device and contact the helical-shaped heat generating part from a bottom side.
SLAYTON further discloses the support body (fin element 54) includes a plurality of support bodies (fingers 63, see figs.2A-B), respectively positioned spaced apart from one another along a longitudinal axis (longitudinal axis 50, see figs.2A-B) of the fluid-heating device (heater 40, see figs.2A-B) and contact the helical-shaped heat generating part (coiled wire portion 57, see fig.2A-B) from a bottom side (see bottom side in annotated fig.2B below).  

    PNG
    media_image2.png
    361
    543
    media_image2.png
    Greyscale

Annotated fig.2B of SLAYTON
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuebler’s invention to incorporate the support body includes a plurality of support bodies, respectively positioned spaced apart from one another along a longitudinal axis of the fluid-heating device and contact the helical-shaped heat generating part from a bottom side as taught by SLAYTON. Doing so allows the support bodies/ fingers engage the heating element therebetween (See para.0038 of SLAYTON).
Regarding claim 19, the modification discloses substantially all the claimed limitations as recited in claim 15.
Keebler does not explicitly disclose the support body includes a plurality of support bodies, respectively positioned spaced apart from one another along a longitudinal axis of the fluid-heating device and contact the helical-shaped heat generating part from a bottom side.
SLAYTON further discloses the support body (fin element 54) includes a plurality of support bodies (fingers 63, see figs.2A-B), respectively positioned spaced apart from one another longitudinal axis 50, see figs.2A-B) of the fluid-heating device (heater 40, see figs.2A-B) and contact the helical-shaped heat generating part (coiled wire portion 57, see fig.2A-B) from a bottom side (see bottom side in annotated fig.2B below).  

    PNG
    media_image2.png
    361
    543
    media_image2.png
    Greyscale

Annotated fig.2B of  SLAYTON
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuebler’s invention to incorporate the support body includes a plurality of support bodies, respectively positioned spaced apart from one another along a longitudinal axis of the fluid-heating device and contact the helical-shaped heat generating part from a bottom side as taught by SLAYTON. Doing so allows the support bodies/ fingers engage the heating element therebetween (See para.0038 of SLAYTON).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keebler in view of SLAYTON as applied to claim 1 above, and further in view of Steven (US6257310B1)
Regarding claim 5, Kuebler/ SLAYTON does not explicitly disclose the support body is formed of a metal different from that of the heating portion.  
Steven discloses a method for forming a heat transfer apparatus, comprising:
(support member 78, see fig.3) is formed of a metal (col.7, lines 56-57: “Member 78 is constructed of interlocking metallic members preferably formed of copper”) different from that of the heating portion (see col.8, lines 47-49, “heat sink assembly …formed of aluminum”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combo Kuebler and SLAYTON to include the support body is formed of a metal different from that of the heating portion as taught by Steven since copper support member provides a good conductor of electricity, while aluminum heating portion creates lightweight parts that are still extremely strong and hard.
 Claims 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keebler in view of SLAYTON as applied to claim 1 above, and further in view of Dolechek (US 20030116180 A1)
Regarding claim 6, the modification discloses substantially all the claimed limitations as set forth.
Kuebler/ SLAYTON does not explicitly disclose a heat-conducting member that is integrally cast into the heating portion when the heating portion is molded; and a temperature detector provided in the heat-conducting member, the temperature detector being configured to detect temperature of the heater.  
Dolechek discloses a fluid heating system, comprising:
a heat-conducting member (stainless steel pipe section 50, see figs.7-8) that is integrally cast into the heating portion (casting 70, see figs.7-8 and para.0033-0037) when the heating portion (casting 70) is molded (see figs.6-8 and para.0033-0037); and 
(thermocouple 96, see figs.7-9) provided in the heat-conducting member (stainless steel pipe section 50, see figs.7-8), the temperature detector (thermocouple 92, 96, see figs.7-9) being configured to detect temperature of the heater (heating elements 72, see figs.7-8 and para.0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combo Kuebler and SLAYTON to incorporate the teachings as taught above by Dolechek. Doing so allows to have the thermocouple which is used to “monitor the heating elements temperature” (see para.0037 of Dolechek).
Regarding claim 7, the modification discloses substantially all the claimed limitations as set forth.
Kuebler/ SLAYTON does not explicitly disclose the heat-conducting member is brought into contact with the heater.  
Dolechek further discloses the heat-conducting member (stainless steel pipe section 50, see figs.7-8) is brought into contact with the heater (heaters 72, see fig.7-8, the pipe section 50 is brought into contact with the heater 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the combo Kuebler and SLAYTON to incorporate the teachings as taught above by Dolechek. Doing so allows the thermocouple provided in the heat-conducting member could monitor the heating elements temperature effectively.
Regarding claim 8, the modification discloses substantially all the claimed limitations as set forth.
Kuebler/ SLAYTON does not explicitly disclose the heat-conducting member has a contact portion that is in surface contact with the temperature detector.  
Dolechek further discloses the heat-conducting member (stainless steel pipe section 50, see figs.7-8) has a contact portion that is in surface contact with the temperature detector (see para. 0037: “The wire leads from the thermocouples 92, 95 and 96 extend …through the pipe section 50”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the combo Kuebler and SLAYTON incorporate the teachings as taught above by Dolechek. Doing so allows the thermocouple provided in the heat-conducting member could monitor the heating elements temperature effectively.
Regarding claim 10, the modification discloses substantially all the claimed limitations as set forth.
Kuebler/ SLAYTON does not explicitly disclose the heat-conducting member is formed of a metal different from that of the heating portion.  
Dolechek further discloses the heat-conducting member (stainless steel pipe section 50, see figs.7-8) is formed of a metal different from that of the heating portion (aluminum casting 70, see figs.7-8 and abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuebler’s invention to incorporate the teachings as taught above by Dolechek. Doing so allows temperature detector provided in the stainless steel pipe section helps to not have corrosion or contamination issues.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Keebler in view of SLAYTON and in view of Dolechek as applied to claim 6 above, and further Sasaki (US 20180156373 A1)
Regarding claim 9,
Dolechek further discloses wherein at least a surface of the heat-conducting member 50 in contact with the heating portion 70 is formed of stainless steel (see para.0035);
Kuebler further discloses the heating portion 40 is formed of aluminum (see para.0054).
Dolechek/ Kuebler does not explicitly disclose at least a surface of the heat-conducting member in contact with the heating portion is formed of a metal of a same type as that of the heating portion.  
Sasaki discloses a heating device, comprising:
at least a surface of the heat-conducting member (the conductive member 120, see fig.6) in contact with the heating portion (heater 110, see fig.2) is formed of aluminum (see para.0090, wherein aluminum is the same type as the heating portion/mass 40 in Kuebler).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the stainless steel pipe section 50 (heat-conducting member) of Dolechek, in the combo Keebler, SLAYTON, and Dolechek,  to include aluminum as taught by Sasaki, such that at least the surface of the heat-conducting member in contact with the heating portion is formed of a metal of a same type as that of the heating portion of Kuebler, for the purpose of advantageously reducing the load applied to the heated object (see para.0090 of Sasaki).
Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keebler in view of SLAYTON as applied to claims 15-16 and 19 above, and further in view of Watanabe (US 2013/0186883 A1)
Regarding claim 17, Kuebler further discloses the heating portion (mass 40) includes an outer wall (outer wall of the mass 40) having a main body (body of the mass 40’s wall).
Kuebler does not explicitly disclose a plurality of outer circumferential fins projecting outward from the main body.  
Watanabe discloses a heat medium heating device, comprising:
the heating portion (heater 40, see fig.1) includes an outer wall having a main body (outer case main body 31) and a plurality of outer circumferential fins (fins 34, see fig.1) projecting outward from the main body (outer case main body 31).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuebler’s mass 40 to include the plurality of outer circumferential fins projecting outward from the main body as taught by Watanabe. Doing so allows “to improve heat exchange efficiency” between the heating portion and the heat medium/fluid.
  (see para.0015 of Watanabe).
Regarding claim 18, Kuebler does not explicitly disclose the heating portion further includes a through hole extending through a circumferential center relative to the helical-shaped heat generating part.  
SLAYTON further discloses wherein the heating portion (housing 40, see figs.2A-B) further includes a through hole (passageway 56, see figs.2A-B) extending through a circumferential center (circumferential center of the of the cylindrical wall 52 or longitudinal axis 50, see figs.2A-B) relative to the helical-shaped heat generating part (coiled wire portion 57, see figs.2A-B).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuebler’s heater module to include the through hole extending through a circumferential center relative to the helical-shaped heat generating part as taught by SLAYTON. The through hole allows fluid to “flow around the heating element and is in direct 
Regarding claim 20, the modification discloses substantially all the claimed limitations recited in claim 19. Kuebler further discloses the heating portion (mass 40) includes an outer wall (outer wall of the mass 40) having a main body (body of the mass 40’s wall).
Kuebler does not explicitly disclose a plurality of outer circumferential fins projecting outward from the main body.  
Watanabe discloses a heat medium heating device, comprising:
the heating portion (heater 40, see fig.1) includes an outer wall having a main body (outer case main body 31) and a plurality of outer circumferential fins (fins 34, see fig.1) projecting outward from the main body (outer case main body 31).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kuebler’s mass 40 to include the plurality of outer circumferential fins projecting outward from the main body as taught by Watanabe. Doing so allows “to improve heat exchange efficiency” between the heating portion and the heat medium/fluid.
  (see para.0015 of Watanabe).

Response to Arguments
Rejections under 35 USC § 103
Applicant’s arguments, see Remarks, filed on 07/30/3021, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive in light of amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, and the new reference SLAYTON teaches 
Claim 15 contains the same amended limitation as claim 1 and it is rejected by the same reason above.
Claims 11-14 remain withdrawn in this application.
New claims 16-20 are rejected by the virtue of their dependency from claims 1 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP11151931 A discloses a heating circulation device, having: an electrically-powered heater including a helical-shaped heat generating part; a heating portion configured to surround the heater; and a support body configured to support the helical-shaped heat generating part, wherein the heater and the support body are integrally cast into the heating portion (see fig.2).

    PNG
    media_image3.png
    362
    505
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761